Title: To Benjamin Franklin from Catharine Greene, [31 January 1781]
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear Friend
[January 31, 1781]
Mr Greene Writes you in the Greatest hurry a Person waiting for his letter and Several Persons waiting to Do Business. I wrote you by Capt Jenkins two letter not expeckting the first to go hope they will both Come Safe and hope you will favor us with a line. When will you Come home we long to See you Exceedingly we have not had a line from you this year your Poor Sister is quite impatient to hear from you but is Very well and we love and Comfort her all we Can. The Wicked Wretched Arnold is in Virginia with 18 hundred men and has Ravagd Richmond. My hurry is So great Cant write more than that I love you Dearly yr freind Sincere
C Greene
